Citation Nr: 1827646	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to a service-connected right wrist fracture or service-connected elbow strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). In July 2015, a different Veterans Law Judge remanded this issue; the case has since been assigned to the undersigned.

Since the July 2015 Board remand, the Veteran was granted service connection for palmoplantar keratoderma in the bilateral hands and feet in an April 2018 rating decision. Because this is considered a full grant of the benefits sought, the issues of entitlement to service connection for a skin disorder (claimed as dermatitis) and a skin disorder of the feet (claimed as tinea pedis) are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Pursuant to Board remand, the Veteran underwent a VA examination in March 2018, wherein the examiner noted that the Veteran denied right hand pain related to his service-connected wrist facture. The examiner stated the Veteran did not have a current diagnosis but also diagnosed degenerative arthritis in the right hand (which is the first such diagnosis in the record). She opined the Veteran's arthritis was less likely than not related to his right wrist fracture, but did not provide an explanation.

The March 2018 examination is inadequate because (i) it is inconsistent with the Veteran's reports of pain and weakness in his right hand, see May 2010 correspondence, (ii) contradicts itself by simultaneously saying the Veteran does and does not have a disability, and (iii) did not provide an adequate rationale for the opinion therein. Accordingly, remand for a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from March 2018 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any right hand disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion with detailed rationale that responds to the following:

(a) Please identify, by diagnosis, all right hand disabilities (to the exclusion of right wrist, elbow, or forearm disabilities) reflected in the record during the appeal period (from January 2008). If the Veteran did not have a diagnosis at any time during the appeal period, the examiner should state whether the Veteran had pain in his right hand with functional impairment.

(b) For each disability diagnosed, or, if no disability is diagnosed, for pain with functional impairment, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the disability or pain with functional impairment was either caused or aggravated by the Veteran's service-connected wrist or elbow disabilities. The opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated).  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation.

(c) For each disability diagnosed, or, if no disability is diagnosed, for pain with functional impairment, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the disability or pain with functional impairment was incurred in or otherwise related to the Veteran's military service.

(d) If the Veteran's right hand disability or right hand pain with functional impairment is not related to his service-connected disabilities or his military service, the examiner should provide an explanation as to the cause of such disability or pain.
   
If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


